 

Exhibit 10.7

 

[tv517268_ex10-7pg01.jpg]

Equity Pledge Agreement This Equity Pledge Agreement (this "Agreement") has been
executed by and among the following parties on December 19,2018 in Beijing, the
People’s Republic of China (“China” or the “PRC”): Party A: Beijing Qianhaitong
Technology Development Co., Ltd. (hereinafter "Pledgee") Address: Room 1209,
Floor 12, No.12 Yabao Road, Chaowai, Chaoyang District, Beijing, China Party B:
LIU Zhenwei (hereinafter "Pledgor") Address: No. 601, Unit 1, Block 10,
YanyuanLi, Dinan Road, Nankai District, Tianjin, China Party C: Beijing Ouruixi
Medical Technology Co., Ltd. Address: Room 120808, Unit 2, Floor 7, Building 3,
No.1 East Futong Street, Chaoyang District, Beijing, China

 



 

 

 

[tv517268_ex10-7pg02.jpg]

In this Agreement, each of Pledgee, Pledgor and Party C shall be referred to as
a "Party" respectively, and they shall be collectively referred to as the
"Parties". Whereas: 1. Pledgor is a citizen of China, and holds 2% of the equity
interest in Party C in record. Party C is a limited liability company registered
in Beijing, China. Party C acknowledges the respective rights and obligations of
Pledgor and Pledgee under this Agreement, and intends to provide any necessary
assistance in registering the Pledge; 2. Pledgee is a wholly foreign-owned
enterprise registered in China. Pledgee, Pledgor and Party C owned by Pledgor
have executed an Technical Consultation and Service Agreement and other control
agreements (the “Control Agreements”); 3. To ensure that Pledgor and Party C
fully perform their obligations under the Control Agreements, and pay the
consulting and service fees thereunder to the Pledgee when the sum becomes due,
Pledgor hereby pledges to the Pledgee all of the equity interest he holds in
Party C as security for payment of the consulting and service fees by Party C
under the Control Agreements. To perform the provisions of the Control
Agreements, the Parties have mutually agreed to execute this Agreement upon the
following terms. DEFINITIONS Unless otherwise provided herein, the terms below
shall have the following meanings:

 

 

 

 

[tv517268_ex10-7pg03.jpg]

 1.1 Pledge: shall refer to the security interest granted by Pledgor to Pledgee
pursuant to Section 2 of this Agreement, i.e., the right of Pledgee to be
compensated on a preferential basis with the conversion, auction or sales price
of the Equity Interest. 1.2 Equity Interest: shall refer to all of the equity
interest lawfully now held and hereafter acquired by Pledgor in Party C. 1.3
Term of Pledge: shall refer to the term set forth in Section 3 of this
Agreement. 1.4 Control Agreements: shall refer to Technical Consultation and
Service Agreements and other relevant control agreements executed by and among
Pledgor, Party C and Pledgee on December 19, 2018. 1.5 Event of Default: shall
refer to any of the circumstances set forth in Section 7 of this Agreement. 1.6
Notice of Default: shall refer to the notice issued by Pledgee in accordance
with this Agreement declaring an Event of Default. THE PLEDGE As collateral
security for the performance of the Control Agreements and the timely and
complete payment when due (whether at stated maturity, by acceleration or
otherwise) of any or all of the payments due by Party C and/or Pledgor,
including without limitation the consulting and services

 

 

 

 

[tv517268_ex10-7pg04.jpg]

 fees payable to the Pledgee under the Control Agreements, Pledgor hereby
pledges to Pledgee a first security interest in all of Pledgor's right, title
and interest, whether now owned or hereafter acquired by Pledgor, in the Equity
Interest of Party C. TERM OF PLEDGE 3.1 The Pledge shall become effective on
such date when the pledge of the Equity Interest contemplated herein has been
registered with relevant administration for industry and commerce (the “AIC”).
The Pledge shall be continuously valid until the Pledgor is no longer a
shareholder of Party C or the satisfaction of all its obligations by the Party C
under the Control Agreements. The Pledgors shall be responsible for recording of
this Agreement in the Company’s Register of Shareholders. 3.2 During the Term of
Pledge, in the event Party C fails to pay the exclusive consulting or service
fees in accordance with the Control Agreements, Pledgee shall have the right,
but not the obligation, to dispose of the Pledge in accordance with the
provisions of this Agreement. CUSTODY OF RECORDS FOR EQUITY INTEREST SUBJECT TO
PLEDGE 4.1 During the Term of Pledge set forth in this Agreement, Pledgor shall
deliver to Pledgee's custody the shareholders' register containing the Pledge
within one week from the execution of this Agreement. Pledgee shall have custody
of such items during the entire Term of Pledge set forth in this Agreement. 4.2
Pledgee shall have the right to collect dividends generated by the Equity
Interest during the Term of Pledge.

 

 

 

 

[tv517268_ex10-7pg05.jpg]

 REPRESENTATIONS AND WARRANTIES OF PLEDGOR 5.1 Pledgor is the owner of the
Equity Interest in record of register of shareholder. 5.2 Pledgee shall have the
right to dispose of and transfer the Equity Interest in accordance with the
provisions set forth in this Agreement. 5.3 Except for the Pledge, Pledgor has
not placed any security interest or other encumbrance on the Equity Interest.
COVENANTS AND FURTHER AGREEMENTS OF PLEDGOR 6.1 Pledgor hereby covenants to the
Pledgee, that during the term of this Agreement, Pledgor shall: (1) not transfer
the Equity Interest, place or permit the existence of any security interest or
other encumbrance on the Equity Interest, without the prior written consent of
Pledgee, except for the performance of the Equity Option Agreement (the “Equity
Option Agreement”) executed by Pledgor, the Pledgee and Party C on the execution
date of this Agreement; (2) comply with the provisions of all laws and
regulations applicable to the pledge of rights, and within five (5) working days
of receipt of any notice, order or recommendation issued or

 

 

 

 

[tv517268_ex10-7pg06.jpg]

 prepared by relevant competent authorities regarding the Pledge, shall present
the aforementioned notice, order or recommendation to Pledgee, and shall comply
with the aforementioned notice, order or recommendation or submit objections and
representations with respect to the aforementioned matters upon Pledgee's
reasonable request or upon consent of Pledgee; (3) promptly notify Pledgee of
any event or notice received by Pledgor that may have an impact on Pledgee's
rights to the Equity Interest or any portion thereof, as well as any event or
notice received by Pledgor that may have an impact on any guarantees and other
obligations of Pledgor arising out of this Agreement. 6.2 Pledgor agrees that
the rights acquired by Pledgee in accordance with this Agreement with respect to
the Pledge shall not be interrupted or harmed by Pledgor or any heirs or
representatives of Pledgor or any other persons through any legal proceedings.
6.3 To protect or perfect the security interest granted by this Agreement for
payment of the consulting and service fees under the Control Agreements, Pledgor
hereby undertakes to execute in good faith and to cause other parties who have
an interest in the Pledge to execute all certificates, agreements, deeds and/or
covenants required by Pledgee. Pledgor also undertakes to perform and to cause
other parties who have an interest in the Pledge to perform actions required by
Pledgee, to facilitate the exercise by Pledgee of its rights and authority
granted thereto by this Agreement, and to enter into all relevant documents
regarding ownership of Equity Interest with Pledgee or designee(s) of Pledgee
(natural persons/legal persons). Pledgor undertakes to provide Pledgee within a
reasonable time with all notices, orders and decisions regarding the Pledge that
are required by Pledgee.

 

 

 

 

[tv517268_ex10-7pg07.jpg]

 6.4 Pledgor hereby undertakes to comply with and perform all guarantees,
promises, agreements, representations and conditions under this Agreement. In
the event of failure or partial performance of its guarantees, promises,
agreements, representations and conditions, Pledgor shall indemnify Pledgee for
all losses resulting therefrom. 6.5 The Pledgors shall process the registration
procedures with the Administration for Industry and Commerce concerning the
Pledge as soon as practical after the execution of this Agreement. 6.6 Without
notifying Pledgee in advance and obtaining Pledgee’s prior written consent,
Pledgor shall not transfer the Equity Interest and any action for the proposed
transfer of the Equity Interest of Pledgor shall be invalid. Any payment
received by Pledgor for transfer of the Equity Interest shall be firstly used to
repay the secured obligations to Pledgee or be placed in escrow with a third
party as agreed with Pledgee. EVENT OF BREACH 7.1 The following circumstances
shall be deemed Event of Default: (1) Party C fails to fully and timely fulfill
any liabilities under the Control Agreements, including without limitation
failure to pay in full any of the consulting and service fees payable under the
Control Agreements or breaches any other obligations of Party C thereunder; (2)
Pledgor or Party C has committed a material breach of any

 

 

 

 

[tv517268_ex10-7pg08.jpg]

 provisions of this Agreement; (3) Except for the performance of the Equity
Option Agreement, Pledgor transfers or purports to transfer or abandons the
Equity Interest pledged or assigns the Equity Interest pledged without the
written consent of Pledgee; and (4) The successor or custodian of Party C is
capable of only partially performing or refusing to perform the payment
obligations under the Control Agreements. (5) The occurrence of any adverse
change to the assets or property of the Pledgor, which in Pledgee’s
determination, may impact the ability of the Pledgor to perform its obligations
hereunder. (6) The occurrence of any other circumstances under which the Pledgee
is not or may not able to exercise its rights hereunder in accordance with the
applicable law. 7.2 Upon notice or discovery of the occurrence of any
circumstances or event that may lead to the aforementioned circumstances
described in Section 7.1, Pledgor shall immediately notify Pledgee in writing
accordingly. 7.3 Unless an Event of Default set forth in this Section 7.1 has
been successfully resolved to Pledgee's satisfaction within twenty (20) days
after the Pledgee delivers a notice to the Pledgor requesting ratification of
such Event of Default, Pledgee may issue a Notice of Default to Pledgor in
writing at any time thereafter, demanding to immediately dispose of the Pledge
in accordance with the provisions of Section 8 of this Agreement.

 

 

 

 

[tv517268_ex10-7pg09.jpg]

 EXERCISE OF PLEDGE 8.1 Prior to the full payment of the consulting and service
fees described in the Control Agreements, without the Pledgee's written consent,
Pledgor shall not assign the Equity Interest in Party C. 8.2 Pledgee may issue a
written notice to Pledgor when exercising the Pledge. 8.3 Subject to the
provisions of Section 7.3, Pledgee may exercise the right to enforce the Pledge
at any time after the issuance of the Notice of Default in accordance with
Section 7.3. Once Pledgee elects to enforce the Pledge, Pledgor shall cease to
be entitled to any rights or interests associated with the Equity Interest. 8.4
In the event of default, Pledgee is entitled to dispose of the Equity Interest
in accordance with applicable PRC laws. Only to the extent permitted under
applicable PRC laws, Pledgee has no obligation to account to Pledgor for
proceeds of disposition of the Equity Interest, and Pledgor hereby waives any
rights it may have to demand any such accounting from Pledgee. 8.5 When Pledgee
disposes of the Pledge in accordance with this Agreement, Pledgor and Party C
shall provide necessary assistance to enable Pledgee to enforce the Pledge in
accordance with this Agreement. ASSIGNMENT

 

 

 

 

[tv517268_ex10-7pg10.jpg]

 9.1 Without Pledgee's prior written consent, Pledgor shall not have the right
to assign or delegate its rights and obligations under this Agreement. 9.2 This
Agreement shall be binding on Pledgor and its successors and permitted assigns,
and shall be valid with respect to Pledgee and each of its successors and
assigns. 9.3 At any time, Pledgee may assign any and all of its rights and
obligations under the Control Agreements to its designee(s) (natural/legal
persons), in which case the assigns shall have the rights and obligations of
Pledgee under this Agreement, as if it were the original party to this
Agreement. When the Pledgee assigns the rights and obligations under the Control
Agreements, upon Pledgee's request, Pledgor shall execute relevant agreements or
other documents relating to such assignment. 9.4 In the event of a change in
Pledgee due to an assignment, Pledgor shall, at the request of Pledgee, execute
a new pledge agreement with the new pledgee on the same terms and conditions as
this Agreement, and register the same with the relevant AIC. 9.5 Pledgor shall
strictly abide by the provisions of this Agreement and other contracts jointly
or separately executed by the Parties hereto or any of them, including the
Equity Option Agreement and the Power of Attorney granted to Pledgee, perform
the obligations hereunder and thereunder, and refrain from any action/omission
that may affect the effectiveness and enforceability thereof. Any remaining
rights of Pledgor with respect to the Equity Interest pledged hereunder shall
not be exercised by Pledgor except in accordance with the written instructions
of Pledgee.

 

 

 

 

[tv517268_ex10-7pg11.jpg]

 TERMINATION Upon the full payment of the consulting and service fees under the
Control Agreements and upon termination of Party C's obligations under the
Control Agreements, this Agreement shall be terminated, and Pledgee shall then
terminate the equity pledge under this Agreement as soon as reasonably
practicable. HANDLING FEES AND OTHER EXPENSES All fees and out of pocket
expenses relating to this Agreement, including but not limited to legal costs,
costs of production, stamp tax and any other taxes and fees, shall be borne by
Party C. CONFIDENTIALITY The Parties acknowledge that the existence and the
terms of this Agreement and any oral or written information exchanged between
the Parties in connection with the preparation and performance this Agreement
are regarded as confidential information. Each Party shall maintain
confidentiality of all such confidential information, and without obtaining the
written consent of the other Party, it shall not disclose any relevant
confidential information to any third parties, except for the information that:
(a) is or will be in the public domain (other than through the receiving Party’s
unauthorized disclosure); (b) is under the obligation to be disclosed pursuant
to the applicable laws or regulations, rules of any

 

 

 

 

[tv517268_ex10-7pg12.jpg]

 stock exchange, or orders of the court or other government authorities; or (c)
is required to be disclosed by any Party to its shareholders, investors, legal
counsels or financial advisors regarding the transaction contemplated hereunder,
provided that such shareholders, investors, legal counsels or financial advisors
shall be bound by the confidentiality obligations similar to those set forth in
this Section. Disclosure of any confidential information by the staff members or
agencies hired by any Party shall be deemed disclosure of such confidential
information by such Party, which Party shall be held liable for breach of this
Agreement. This Section shall survive the termination of this Agreement for any
reason. GOVERNING LAW AND RESOLUTION OF DISPUTES 13.1 The execution,
effectiveness, construction, performance, amendment and termination of this
Agreement and the resolution of disputes hereunder shall be governed by the laws
of China. 13.2 In the event of any dispute with respect to the construction and
performance of this Agreement, the Parties shall first resolve the dispute
through friendly negotiations. In the event the Parties fail to reach an
agreement on the dispute within thirty (30) days after either Party's request to
the other Parties for resolution of the dispute through negotiations, either
Party may submit the relevant dispute to the China International Economic and
Trade Arbitration Commission Beijing Commission for arbitration, in accordance
with its Arbitration Rules. The arbitration shall be conducted in Beijing, and
the language used in arbitration shall be Chinese. The arbitration award shall
be final and binding on all Parties. 13.3 Upon the occurrence of any disputes
arising from the construction and performance of this Agreement or during the
pending arbitration of any dispute, except for the matters under dispute, the
Parties to this Agreement shall continue to exercise their respective rights
under this Agreement and perform their respective obligations under this
Agreement.

 

 

 

 

[tv517268_ex10-7pg13.jpg]

 NOTICES 14.1 All notices and other communications required or permitted to be
given pursuant to this Agreement shall be delivered personally or sent by
registered mail, postage prepaid, by a commercial courier service to the address
of such party set forth below. A confirmation copy of each notice shall also be
sent by E-mail. The dates on which notices shall be deemed to have been
effectively given shall be determined as follows: Notices given by personal
delivery, by courier service or by registered mail, postage prepaid, shall be
deemed effectively given on the date of acceptance or refusal at the address
specified for notices. 14.2 For the purpose of notices, the addresses of the
Parties are as follows: Party A: Beijing Qianhaitong Technology Development Co.,
Ltd. Address: Room 1209, Floor 12, No.12 Yabao Road, Chaowai, Chaoyang District,
Beijing, China Attn: Shi Baoning Phone: 010-6478-8692 Party B: Liu Zhenwei
Address: No. 601, Unit 1, Block 10, YanyuanLi, Dinan Road, Nankai District,
Tianjin, China

 

 

 

 

[tv517268_ex10-7pg14.jpg]

 Attn: Liu Zhenwei Phone: 13821979911 Party C: Beijing Ouruixi Medical
Technology Co., Ltd. Address: Room 120808, Unit 2, Floor 7, Building 3, No.1
East Futong Street, Chaoyang District, Beijing, China Attn: Shi Baoning Phone:
010-6478-8692 14.3 If any Party change its address for notices or its contact
person, a notice shall be delivered to the other Parties in accordance with the
terms hereof. SEVERABILITY In the event that one or several of the provisions of
this Agreement are found to be invalid, illegal or unenforceable in any aspect
in accordance with any laws or regulations, the validity, legality or
enforceability of the remaining provisions of this Agreement shall not be
affected or compromised in any respect. The Parties shall strive in good faith
to replace such invalid, illegal or unenforceable provisions with effective
provisions that accomplish to the greatest extent permitted by law and the
intentions of the Parties, and the economic effect of such effective provisions
shall be as close as possible to the economic effect of those invalid, illegal
or unenforceable provisions.

 

 

 

 

[tv517268_ex10-7pg15.jpg]

 ATTACHMENTS The attachments set forth herein shall be an integral part of this
Agreement. EFFECTIVENESS 17.1 This Agreement shall become effective when the
Parties have duly executed this Agreement and Party A and Party C stamp the
paging seal. 17.2 Any amendments, changes and supplements to this Agreement
shall be in writing and shall become effective after the affixation of the
signatures or seals of the Parties. 17.3 This Agreement is written in Chinese
and English in three (3) copies. Pledgor, Pledgee and Party C shall hold one (1)
copy respectively. Each copy of this Agreement shall have equal validity. In
case there is any conflict between the Chinese version and the English version,
the Chinese version shall prevail. [The Remainder of this page is intentionally
left blank]

 

 

 

 

[tv517268_ex10-7pg16.jpg]

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Equity Pledge Agreement as of the date first
above written. Party A: Beijing Qianhaitong Technology Development Co., Ltd.
(Seal) Name: Shi Baoning Title: Legal Representative By:

 

 

 

 

[tv517268_ex10-7pg17.jpg]

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Equity Pledge Agreement as of the date first
above written. Party B: Liu Zhenwei By:

 

 

 

 

[tv517268_ex10-7pg18.jpg]

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Equity Pledge Agreement as of the date first
above written. Party C: Beijing Ouruixi Medical Technology Co., Ltd. (Seal)
Name: Shi Baoning Title: Legal Representative By:

 

 

 

 

[tv517268_ex10-7pg19.jpg]

 Attachments: 1. Shareholders' register of Beijing Ouruixi Medical Technology
Co., Ltd. 2. Technical Consultation and Service Agreement

 

 

